In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from a judgment of the Supreme Court, Nassau County, entered June 13, 1972, in favor of respondents, upon a jury verdict. Judgment modified, on the law, by deleting therefrom the words "Sylvia Brass and” and action severed and new trial granted as between plaintiff Sylvia Brass and respondents. As so modified, judgment affirmed, with costs, as between said plaintiff and respondents to abide the event (De Lia v Forte, 46 AD2d 671; Kalechman v Drew Auto Rental, 33 NY2d 397). The appeal presented no questions of fact. Hopkins, Acting P. J., Latham, Christ and Shapiro, JJ., concur.